In a conversion action, defendants appeal from an order of the Supreme Court, Queens County, dated July 8, 1974, which (1) granted plaintiff’s motion to dismiss the affirmative defense of res judicata and (2) denied their cross motion for summary judgment. Order affirmed, without costs. The affirmative defense of res judicata was properly dismissed. The assertions of violations of separate rights in this action and in a prior action did not constitute the splitting of a cause of action. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.